Exhibit 10.29
Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document
 
Effective January 1, 2006
As Amended and Restated November 18, 2008

 



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
          Master Plan Document
 
TABLE OF CONTENTS

                  Page
 
       
ARTICLE 1
  Definitions   1
 
       
ARTICLE 2
  Selection, Enrollment, Eligibility   10
 
       
2.1
  Selection by Committee   10
2.2
  Enrollment and Eligibility Requirements; Commencement of Participation   10
 
       
ARTICLE 3
  Deferral Commitments/Company Contribution Amounts/Company Restoration    
 
  Matching Amounts/Restricted Stock Amounts /Vesting/Crediting/Taxes   11
 
       
3.1
  [Intentionally Omitted]   11
3.2
  Maximum Deferral   11
3.3
  Election to Defer; Effect of Election Form   12
3.4
  Withholding and Crediting of Annual Deferral Amounts   13
3.5
  Company Contribution Amount   14
3.6
  Company Restoration Matching Amount   14
3.7
  Restricted Stock Amount   14
3.8
  Crediting of Amounts after Benefit Distribution   15
3.9
  Vesting   15
3.10
  Crediting/Debiting of Account Balances   16
3.11
  FICA and Other Taxes   18
 
       
ARTICLE 4
  Scheduled Distribution; Unforeseeable Emergencies   19
 
       
4.1
  Scheduled Distribution   19
4.2
  Postponing Scheduled Distributions   19
4.3
  Other Benefits Take Precedence Over Scheduled Distributions   20
4.4
  Unforeseeable Emergencies   20
 
       
ARTICLE 5
  Change In Control Benefit   21
 
       
5.1
  Change in Control Benefit   21
5.2
  Payment of Change in Control Benefit   21
 
       
ARTICLE 6
  Retirement Benefit   22
 
       
6.1
  Retirement Benefit   22
6.2
  Payment of Retirement Benefit   22
 
       
ARTICLE 7
  Termination Benefit   23
 
       
7.1
  Termination Benefit   23
7.2
  Payment of Termination Benefit   23

-i-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
          Master Plan Document
 

                  Page
 
       
ARTICLE 8
  Disability Benefit   24
 
       
8.1
  Disability Benefit   24
8.2
  Payment of Disability Benefit   24
 
       
ARTICLE 9
  Death Benefit   24
 
       
9.1
  Death Benefit   24
9.2
  Payment of Death Benefit   24
 
       
ARTICLE 10
  Beneficiary Designation   24
 
       
10.1
  Beneficiary   24
10.2
  Beneficiary Designation; Change; Spousal Consent   25
10.3
  Acknowledgement   25
10.4
  No Beneficiary Designation   25
10.5
  Doubt as to Beneficiary   25
10.6
  Discharge of Obligations   25
 
       
ARTICLE 11
  Leave of Absence   26
 
       
11.1
  Paid Leave of Absence   26
11.2
  Unpaid Leave of Absence   26
11.3
  Leaves Resulting in Separation from Service   26
 
       
ARTICLE 12
  Termination of Plan, Amendment or Modification   26
 
       
12.1
  Termination of Plan   26
12.2
  Amendment   27
12.3
  Plan Agreement   27
12.4
  Effect of Payment   27
 
       
ARTICLE 13
  Administration   28
 
       
13.1
  Committee Duties   28
13.2
  Administration Upon Change In Control   28
13.3
  Agents   28
13.4
  Binding Effect of Decisions   28
13.5
  Indemnity of Committee   28
13.6
  Employer Information   28
 
       
ARTICLE 14
  Other Benefits and Agreements   29
 
       
14.1
  Coordination with Other Benefits   29
 
       

-ii-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
          Master Plan Document
 

                  Page
 
       
ARTICLE 15
  Claims Procedures   29
 
       
15.1
  Presentation of Claim   29
15.2
  Notification of Decision   29
15.3
  Review of a Denied Claim   30
15.4
  Decision on Review   30
15.5
  Legal Action   31
 
       
ARTICLE 16
  Trust   31
 
       
16.1
  Establishment of the Trust   31
16.2
  Interrelationship of the Plan and the Trust   31
16.3
  Distributions From the Trust   31
 
       
ARTICLE 17
  Miscellaneous   31
 
       
17.1
  Status of Plan   31
17.2
  Unsecured General Creditor   31
17.3
  Employer’s Liability   32
17.4
  Nonassignability   32
17.5
  Not a Contract of Employment   32
17.6
  Furnishing Information   32
17.7
  Terms   32
17.8
  Captions   32
17.9
  Governing Law   32
17.10
  Notice   32
17.11
  Successors   33
17.12
  Spouse’s Interest   33
17.13
  Validity   33
17.14
  Incompetent   33
17.15
  Domestic Relations Orders   33
17.16
  Distribution in the Event of Income Inclusion Under Code Section 409A   33
17.17
  Deduction Limitation on Benefit Payments   34
17.18
  Insurance   34

-iii-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
          Master Plan Document
 
NOVEN PHARMACEUTICALS, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN
Effective January 1, 2006
Amended and Restated September 15, 2006
Amended and Restated November 18, 2008
Purpose
     The purpose of this Plan is to provide specified benefits to Directors and
a select group of management or highly compensated Employees who contribute
materially to the continued growth, development and future business success of
Noven Pharmaceuticals, Inc., a Delaware corporation, and its subsidiaries, if
any, that sponsor this Plan. This Plan shall be unfunded for tax purposes and
for purposes of Title I of ERISA.
     The Plan is intended to comply with all applicable law, including Code
Section 409A and related Treasury guidance and Regulations, and shall be
operated and interpreted in accordance with this intention. This Plan was
adopted effective January 1, 2006 and has been amended and restated as of
September 15, 2006 and again as of November 18, 2008 to reflect certain changes
necessitated by Treasury Regulations promulgated pursuant to Code Section 409A.
ARTICLE 1
Definitions
     For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

1.1   “Account Balance” shall mean, with respect to a Participant, an entry on
the records of the Employer equal to the sum of (i) the Deferral Account
balance, (ii) the Company Contribution Account balance, (iii) the Company
Restoration Matching Account balance, and (iv) the Restricted Stock Account
balance. The Account Balance shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to a Participant, or his or her designated Beneficiary, pursuant to
this Plan.             If a Participant is both an Employee and a Director and
participates in the Plan in each capacity, then separate Account Balances shall
be established for such Participant as a device for the measurement and
determination of the (a) amounts deferred under the Plan that are attributable
to the Participant’s status as an Employee, and (b) amounts deferred under the
Plan that are attributable to the Participant’s status as a Director.   1.2  
“Annual Deferral Amount” shall mean that portion of a Participant’s Base Salary,
Bonus, Director Fees and LTIP Amounts that a Participant defers in accordance
with Article 3 for any one Plan Year, without regard to whether such amounts are
withheld and credited

-1-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
          Master Plan Document
 

    during such Plan Year. In the event of a Participant’s Retirement,
Disability, death or Termination of Employment prior to the end of a Plan Year,
such year’s Annual Deferral Amount shall be the actual amount withheld prior to
such event.   1.3   “Annual Installment Method” shall be an annual installment
payment over the number of years selected by the Participant in accordance with
this Plan, calculated as follows: (i) for the first annual installment, the
Participant’s vested Account Balance shall be calculated as of the close of
business on or around the Participant’s Benefit Distribution Date, as determined
by the Committee in its sole discretion, and (ii) for remaining annual
installments, the Participant’s vested Account Balance shall be calculated on
every anniversary of such calculation date, as applicable. Each annual
installment shall be calculated by multiplying this balance by a fraction, the
numerator of which is one and the denominator of which is the remaining number
of annual payments due the Participant. By way of example, if the Participant
elects a ten (10) year Annual Installment Method for the Retirement Benefit, the
first payment shall be 1/10 of the vested Account Balance, calculated as
described in this definition. The following year, the payment shall be 1/9 of
the vested Account Balance, calculated as described in this definition. Shares
of Stock that shall be distributable from the Restricted Stock Account shall be
distributable in shares of actual Stock in the same manner previously described.
However, the Committee may, in its sole discretion, adjust the annual
installments in order to distribute whole shares of actual Stock.   1.4   “Base
Salary” shall mean the annual cash compensation relating to services performed
during any calendar year, excluding distributions from nonqualified deferred
compensation plans, bonuses, commissions, overtime, fringe benefits, stock
options, relocation expenses, incentive payments, non-monetary awards, director
fees and other fees, and automobile and other allowances paid to a Participant
for employment services rendered (whether or not such allowances are included in
the Employee’s gross income). Base Salary shall be calculated before reduction
for compensation voluntarily deferred or contributed by the Participant pursuant
to all qualified or nonqualified plans of any Employer and shall be calculated
to include amounts not otherwise included in the Participant’s gross income
under Code Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans
established by any Employer; provided, however, that all such amounts will be
included in compensation only to the extent that had there been no such plan,
the amount would have been payable in cash to the Employee.   1.5  
“Beneficiary” shall mean one or more persons, trusts, estates or other entities,
designated in accordance with Article 10, that are entitled to receive benefits
under this Plan upon the death of a Participant.   1.6   “Beneficiary
Designation Form” shall mean the form established from time to time by the
Committee that a Participant completes, signs and returns to the Committee to
designate one or more Beneficiaries.   1.7   “Benefit Distribution Date” shall
mean the date that triggers distribution of a Participant’s vested Account
Balance. A Participant’s Benefit Distribution Date shall be determined upon the
occurrence of any one of the following:

-2-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
          Master Plan Document
 

  (a)   If the Participant Retires, his or her Benefit Distribution Date shall
be

  (i)   the last day of the six-month period immediately following the date on
which the Participant Retires if the Participant is a Key Employee, and     (ii)
  for all other Participants, the date on which the Participant Retires;    
(iii)   provided, however, in the event the Participant changes his or her
Retirement Benefit election in accordance with Section 6.2(b), his or her
Benefit Distribution Date shall be postponed in accordance with Section 6.2(b);
or

  (b)   If the Participant experiences a Termination of Employment, his or her
Benefit Distribution Date shall be

  (i)   the last day of the six-month period immediately following the date on
which the Participant experiences a Termination of Employment if the Participant
is a Key Employee, and     (ii)   for all other Participants, the date on which
the Participant experiences a Termination of Employment;     (iii)   provided,
however, in the event the Participant changes his or her Termination Benefit
election in accordance with Section 7.2(b), his or her Benefit Distribution Date
shall be postponed in accordance with Section 7.2(b); or

  (c)   The date on which the Committee is provided with proof that is
satisfactory to the Committee of the Participant’s death, if the Participant
dies prior to the complete distribution of his or her vested Account Balance; or
    (d)   The date on which the Participant becomes Disabled; or     (e)   The
date on which the Company experiences a Change in Control, as determined by the
Committee in its sole discretion, if (i) the Participant has elected to receive
a Change in Control Benefit, as set forth in Section 5.1 below, and (ii) if a
Change in Control occurs prior to the Participant’s Termination of Employment,
Retirement, death or Disability.

1.8   “Board” shall mean the board of directors of the Company.   1.9   “Bonus”
shall mean any compensation, in addition to Base Salary and LTIP Amounts, earned
by a Participant for services rendered during a Plan Year, under any Employer’s
annual bonus and cash incentive plans, or other arrangement designated by the
Committee, as further specified on an Election Form.   1.10   “Change in
Control” shall mean any “change in control event” as defined in accordance with
Code Section 409A and related Treasury guidance and Regulations; provided that
for purposes of Treas. Reg. §1.409A-3(i)(5)(vi)(A)(1), a 40 percent threshold
shall be used.

-3-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
          Master Plan Document
 

1.11   “Change in Control Benefit” shall have the meaning set forth in
Article 5.   1.12   “Claimant” shall have the meaning set forth in Section 15.1.
  1.13   “Code” shall mean the Internal Revenue Code of 1986, as it may be
amended from time to time.   1.14   “Committee” shall mean the committee
described in Article 13.   1.15   “Company” shall mean Noven Pharmaceuticals,
Inc., a Delaware corporation, and any successor to all or substantially all of
the Company’s assets or business.   1.16   “Company Contribution Account” shall
mean (i) the sum of the Participant’s Company Contribution Amounts, plus
(ii) amounts credited or debited to the Participant’s Company Contribution
Account in accordance with this Plan, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to the
Participant’s Company Contribution Account.   1.17   “Company Contribution
Amount” shall mean, for any one Plan Year, the amount determined in accordance
with Section 3.5.   1.18   “Company Restoration Matching Account” shall mean
(i) the sum of all of a Participant’s Company Restoration Matching Amounts, plus
(ii) amounts credited or debited to the Participant’s Company Restoration
Matching Account in accordance with this Plan, less (iii) all distributions made
to the Participant or his or her Beneficiary pursuant to this Plan that relate
to the Participant’s Company Restoration Matching Account.   1.19   “Company
Restoration Matching Amount” shall mean, for any one Plan Year, the amount
determined in accordance with Section 3.6.   1.20   “Death Benefit” shall mean
the benefit set forth in Article 9.   1.21   “Deferral Account” shall mean
(i) the sum of all of a Participant’s Annual Deferral Amounts, plus (ii) amounts
credited or debited to the Participant’s Deferral Account in accordance with
this Plan, less (iii) all distributions made to the Participant or his or her
Beneficiary pursuant to this Plan that relate to his or her Deferral Account.  
1.22   “Director” shall mean any elected or appointed member of the board of
directors of any Employer.   1.23   “Director Fees” shall mean the annual fees
payable in cash that are earned by a Director from any Employer, including
retainer fees and meetings fees, as compensation for serving on the board of
directors.   1.24   “Disability” or “Disabled” shall mean that a Participant is
(i) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a

-4-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
          Master Plan Document
 

    continuous period of not less than 12 months, or (ii) by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident or health plan covering employees of the
Participant’s Employer. For purposes of this Plan, a Participant shall be deemed
Disabled if determined to be totally disabled by the Social Security
Administration, or if determined to be disabled in accordance with the
applicable disability insurance program of such Participant’s Employer, provided
that the definition of “disability” applied under such disability insurance
program complies with the requirements in the preceding sentence.   1.25  
“Disability Benefit” shall mean the benefit set forth in Article 8.   1.26  
“Election Form” shall mean the form, which may be in electronic format,
established from time to time by the Committee that a Participant completes,
signs and returns to the Committee to make an election under the Plan.   1.27  
“Employee” shall mean a person who is an employee of any Employer.   1.28  
“Employer(s)” shall be defined as follows:

  (a)   Except as otherwise provided in part (b) of this Section, the term
“Employer” shall mean the Company and/or any of its subsidiaries (now in
existence or hereafter formed or acquired) that have been selected by the Board
to participate in the Plan and have adopted the Plan as a sponsor.     (b)   For
purposes of determining whether a Participant has experienced a Separation from
Service, the term “Employer” shall mean:

  (i)   The entity for which the Participant performs services and with respect
to which the legally binding right to compensation deferred or contributed under
this Plan arises; and     (ii)   All other entities with which the entity
described above would be aggregated and treated as a single employer under Code
Section 414(b)(controlled group of corporations) and Code Section 414(c)(a group
of trades or businesses, whether or not incorporated, under common control), as
applicable. In order to identify the group of entities described in the
preceding sentence, the Committee shall use an ownership threshold of at least
50% as a substitute of the 80% minimum ownership threshold that appears in, and
otherwise must be used when applying, the applicable provisions of (A) Code
Section 1563 for determining a controlled group of corporations under Code
Section 414(b), and Treas. Reg. §1.414(c)-2 for determining the trades or
businesses that are under common control under Code Section 414(c).

-5-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
          Master Plan Document
 

1.29   “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as it may be amended from time to time.   1.30   “401(k) Plan” shall mean, with
respect to an Employer, a plan qualified under Code Section 401(a) that contains
a cash or deferral arrangement described in Code Section 401(k), adopted by the
Employer, as it may be amended from time to time, or any successor thereto.  
1.31   “Key Employee” shall mean any Participant who is a “key employee” (as
defined in Code Section 416(i) without regard to paragraph (5) thereof) of an
Employer whose stock is publicly traded on an established securities market or
otherwise, as determined by the Committee based upon the 12-month period ending
on each December 31st (such 12-month period is referred to below as the
“identification period”). In applying the applicable provisions of Code Section
416(i) to identify such individuals, “compensation” shall be determined in
accordance with Treas. Reg. §1.415(c)-2(a) without regard to (i) any safe harbor
provided in Treas. Reg. §1.415(c)-2(d), (ii) any of the special timing rules
provided in Treas. Reg. §1.415(c)-2(e), and (iii) any of the special rules
provided in Treas. Reg. §1.415(c)-2(g). All Participants who are determined to
be key employees under Code Section 416(i) (without regard to paragraph
(5) thereof) during the identification period shall be treated as Key Employees
for purposes of the Plan during the 12-month period that begins on the first day
of the 4th month following the close of such identification period.   1.32  
“LTIP Amounts” shall mean any portion of the cash compensation attributable to a
Plan Year that is earned by a Participant as an Employee under any Employer’s
long-term incentive plan or any other long-term incentive arrangement designated
by the Committee.   1.33   “Participant” shall mean any Employee or Director
(i) who is selected to participate in the Plan, (ii) who submits an executed
Plan Agreement, Election Form and Beneficiary Designation Form, which are
accepted by the Committee, and (iii) whose Plan Agreement has not terminated.  
1.34   “Performance-Based Compensation” shall mean compensation the entitlement
to or amount of which is contingent on the satisfaction of pre-established
organizational or individual performance criteria relating to a performance
period of at least 12 consecutive months, as determined by the Committee in
accordance with Treas. Reg. §1.409A-1(e).   1.35   “Plan” shall mean the Noven
Pharmaceuticals, Inc. Nonqualified Deferred Compensation Plan, which shall be
evidenced by this instrument and any Plan Agreement, as they may be amended from
time to time, and by any other documents that together with this instrument
define a Participant’s rights to amounts credited to his or her Account Balance.
  1.36   “Plan Agreement” shall mean a written agreement, as may be amended from
time to time, which is entered into by and between an Employer and a
Participant. Each Plan Agreement executed by a Participant and the Participant’s
Employer shall provide for the entire benefit to which such Participant is
entitled under the Plan; should there be more than one Plan Agreement, the Plan
Agreement bearing the latest date of acceptance by the Employer shall supersede
all previous Plan Agreements in their entirety and shall govern such
entitlement. The terms of any Plan Agreement may be different for any
Participant, and any Plan Agreement may provide additional

-6-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
          Master Plan Document
 

    benefits not set forth in the Plan or limit the benefits otherwise provided
under the Plan; provided, however, that any such additional benefits or benefit
limitations must be agreed to by both the Employer and the Participant.   1.37  
“Plan Year” shall mean a period beginning on January 1 of each calendar year and
continuing through December 31 of such calendar year.   1.38   “Restricted
Stock” shall mean rights to receive unvested shares of restricted stock selected
by the Committee in its sole discretion and awarded to the Participant under any
Noven Pharmaceuticals, Inc. stock incentive plan or director compensation
program.   1.39   “Restricted Stock Account” shall mean the aggregate value,
measured on any given date, of (i) the number of shares of Restricted Stock
deferred by a Participant as a result of all Restricted Stock Amounts, plus
(ii) the number of additional shares credited to a Participant’s Restricted
Stock Account as a result of the deemed reinvestment of dividends in accordance
with this Plan, less (iii) the number of shares of Restricted Stock previously
distributed to the Participant or his or her Beneficiary pursuant to this Plan,
subject in each case to any adjustments to the number of such shares determined
by the Committee with respect to the Noven Pharmaceuticals, Inc. Stock Unit Fund
pursuant to Section 3.10. This portion of the Participant’s Account Balance
shall only be distributable in actual shares of Stock.   1.40   “Restricted
Stock Amount” shall mean, with respect to a Participant for any one Plan Year,
the amount of Restricted Stock deferred in accordance with Section 3.7 of this
Plan, calculated using the closing price of Stock at the end of the business day
closest to the date such Restricted Stock would otherwise vest (and/or all
restrictions on such Restricted Stock would have lapsed), but for the election
to defer. In the event of a Participant’s Retirement, Termination of Employment,
Disability, or death prior to the end of a Plan Year, such year’s Restricted
Stock Amount shall be the actual amount withheld prior to such event.   1.41  
“Retirement”, “Retire(s)” or “Retired” shall mean, with respect to a Participant
who is an Employee, a Separation from Service on or after the earlier of the
attainment of (a) age sixty-five (65) or (b) age fifty-five (55) with five
(5) Years of Service; and shall mean with respect to a Participant who is a
Director, a Separation from Service. If a Participant is both an Employee and a
Director and participates in the Plan in each capacity, (a) the determination of
whether the Participant qualifies for Retirement as an Employee shall be made
when the Employee experiences a Separation from Service as an Employee and such
determination shall only apply to the applicable Account Balance established in
accordance with Section 1.1 for amounts deferred under the Plan as an Employee,
and (b) the determination of whether the Participant qualifies for Retirement as
a Director shall be made at the time the Participant experiences a Separation
from Service as a Director and such determination shall apply only to the
applicable Account Balance established in accordance with Section 1.1. for
amounts deferred under the Plan as a Director.   1.42   “Retirement Benefit”
shall mean the benefit set forth in Article 6.

-7-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
          Master Plan Document
 

1.43   “Separation from Service” shall mean a termination of services provided
by a Participant to his or her Employer, whether voluntary or involuntary, other
than by reason of death or Disability, as determined by the Committee in
accordance with Treas. Reg. §1.409A-1(h). In determining whether a Participant
has experienced a Separation from Service the following provisions shall apply:

  (a)   For a Participant who provides services to an Employer as an Employee,
except as otherwise provides in part (c) of this Section, a Separation from
Service shall occur when such Participant has experienced a termination of
employment with such Employer, A Participant shall be considered to have
experienced a termination of employment when the facts and circumstances
indicate that the Participant and his or her Employer reasonably anticipate that
either (i) no further services will be performed for the Employer after a
certain date, or (ii) that the level of bona fide services the Participant will
perform for the Employer after such date (whether as an Employee or as an
independent contractor) will permanently decrease to no more than 20% of the
average level of bona fide services performed by such Participant (whether as an
Employee or an independent contractor) over the immediately preceding 36-month
period (or the full period of services to the Employer if the Participant has
been providing services to the Employer less than 36 months).               If a
Participant is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Participant and the Employer
shall be treated as continuing in tact, provided that the period of such leave
does not exceed 6 months, or if longer, so long as the Participant retains a
right to reemployment with the Employer under an applicable statute or contract.
If the period of a military leave, sick leave, or other bona fide leave of
absence exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Plan as
of the first day immediately following the end of such 6-month period. In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.     (b)   For a Participant who provides services to an Employer as an
independent contractor, except as otherwise provided in part (c) of this
Section, a Separation from Service shall occur upon the expiration of the
contract (or in the case of more than one contract, all contracts) under which
services are performed for such Employer, provided that the expiration of such
contract(s) is determined by the Committee to constitute a good-faith and
complete termination of the contractual relationship between the Participant and
such employer.     (c)   For a Participant who provides services to an Employer
as both an Employee and an independent contractor, a Separation from Service
generally shall not occur until the Participant has ceased providing services
for such Employer as both an Employee and

-8-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
          Master Plan Document
 

      an independent contractor, as determined in accordance with the provisions
set forth in parts (a) and (b) of this section, respectively. Similarly, if a
Participant either (i) ceases providing services for an Employer as an
independent contractor and begins providing services for such Employer as an
Employee, or (ii) ceases providing services for an Employer as an Employee and
begins providing services for such Employer as an independent contractor, the
Participant will not be considered to have experienced a Separation from Service
until the Participant has ceased providing services for such Employer in both
capacities, as determined in accordance with the applicable provisions set forth
in parts (a) and (b) of this Section.               Notwithstanding the
foregoing provisions in this part (c), if a Participant provides services for an
Employer as both an Employee and as a Director, to the extent permitted by
Treas. Reg. §1.409A-1(h)(5) the services provided by such Participant as a
Director shall not be taken into account in determining whether the Participant
has experienced a Separation from Service as an Employee, and the services
provided by such Participant as an Employee shall not be taken into account in
determining whether the Participant has experienced a Separation from Service as
a Director.

1.44   “Scheduled Distribution” shall mean the distribution set forth in
Section 4.1.   1.45   “Stock” shall mean Noven Pharmaceuticals, Inc. common
stock, $0.0001 par value, or any other equity securities of the Company
designated by the Committee.   1.46   “Terminate the Plan”, “Termination of the
Plan” shall mean a determination by an Employer’s board of directors that (i)
all of its Participants shall no longer be eligible to participate in the Plan,
(ii) no new deferral elections for such Participants shall be permitted, and
(iii) such Participants shall no longer be eligible to receive company
contributions under this Plan.   1.47   “Termination Benefit” shall mean the
benefit set forth in Article 7.   1.48   “Termination of Employment” shall mean
the separation from service with all Employers, voluntarily or involuntarily,
for any reason other than Retirement, Disability or death, as determined in
accordance with Code Section 409A and related Treasury guidance and Regulations.
If a Participant is both an Employee and a Director, a Termination of Employment
shall occur only upon the termination of the last position held. A Participant
will not have a Termination of Employment unless the Participant is not employed
by the Company, a Subsidiary, or any other member of the Controlled Group of
Corporations as defined under Code Section 414(b) (dealing with controlled
groups of corporations) and Code Section 414(c), regardless of the reason for
the termination of employment.   1.49   “Trust” shall mean one or more trusts
established by the Company in accordance with Article 16.   1.50  
“Unforeseeable Emergency” shall mean a severe financial hardship of the
Participant resulting from (i) an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary or the Participant’s
dependent (as defined in Code Section 152(a)

-9-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
          Master Plan Document
 

    without regard to paragraphs (b)(1), (b)(2) and (d)(1)(b) thereof), (ii) a
loss of the Participant’s property due to casualty, or (iii) such other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, all as determined by the Committee based
on the relevant facts and circumstances.   1.51   “Years of Service” shall mean
the total number of full years in which a Participant has been employed by one
or more Employers. For purposes of this definition, a year of employment shall
be a 365 day period (or 366 day period in the case of a leap year) that, for the
first year of employment, commences on the Employee’s date of hiring and that,
for any subsequent year, commences on an anniversary of that hiring date. The
Committee shall make a determination as to whether any partial year of
employment shall be counted as a Year of Service.

ARTICLE 2
Selection, Enrollment, Eligibility

2.1   Selection by Committee. Participation in the Plan shall be limited to
Directors and, as determined by the Committee in its sole discretion, a select
group of management or highly compensated Employees. From that group, the
Committee shall select, in its sole discretion, those individuals who may
actually participate in this Plan.   2.2   Enrollment and Eligibility
Requirements; Commencement of Participation.

  (a)   As a condition to participation, each Director or selected Employee who
is eligible to participate in the Plan effective as of the first day of a Plan
Year shall complete, execute and return to the Committee a Plan Agreement, an
Election Form and a Beneficiary Designation Form, prior to the first day of such
Plan Year, or such other earlier deadline as may be established by the Committee
in its sole discretion. In addition, the Committee shall establish from time to
time such other enrollment requirements as it determines, in its sole
discretion, are necessary.     (b)   A Director or selected Employee who first
becomes eligible to participate in this Plan after the first day of a Plan Year
must complete, execute and return to the Committee a Plan Agreement, an Election
Form, and a Beneficiary Designation Form within thirty (30) days after he or she
first becomes eligible to participate in the Plan, or within such other earlier
deadline as may be established by the Committee, in its sole discretion, in
order to participate for that Plan Year. In such event, such person’s
participation in this Plan shall not commence earlier than the date determined
by the Committee pursuant to Section 2.2(c) and such person shall not be
permitted to defer under this Plan any portion of his or her Base Salary, Bonus,
LTIP Amounts, Restricted Stock Amounts and/or Director Fees that are paid with
respect to services performed prior to his or her participation commencement
date, except to the extent permissible under Code Section 409A and related
Treasury guidance or Regulations.

-10-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
          Master Plan Document
 

  (c)   Each Director or selected Employee who is eligible to participate in the
Plan shall commence participation in the Plan on the date that the Committee
determines, in its sole discretion, that the Director or Employee has met all
enrollment requirements set forth in this Plan and required by the Committee,
including returning all required documents to the Committee within the specified
time period. Notwithstanding the foregoing, the Committee shall process such
Participant’s deferral election as soon as administratively practicable after
such deferral election is submitted to and accepted by the Committee.     (d)  
If a Director or an Employee fails to meet all requirements contained in this
Section 2.2 within the period required, that Director or Employee shall not be
eligible to participate in the Plan during such Plan Year.

ARTICLE 3
Deferral Commitments/Company Contribution Amounts/
Company Restoration Matching Amounts/Restricted Stock Amounts/
Vesting/Crediting/Taxes

3.1   [Intentionally Omitted]   3.2   Maximum Deferral.

  (a)   Annual Deferral Amount. For each Plan Year, a Participant may elect to
defer, as his or her Annual Deferral Amount, Base Salary, Bonus, LTIP Amounts
and/or Director Fees up to the following maximum percentages for each deferral
elected:

          Deferral   Maximum Percentage  
Base Salary
    75 %
Bonus
    100 %
LTIP Amounts
    100 %
Director Fees
    100 %

  (b)   Restricted Stock Amount. For each grant of Restricted Stock, a
Participant may elect to defer, as his or her Restricted Stock Amount,
Restricted Stock in the following maximum percentage:

          Deferral   Maximum Percentage  
Restricted Stock
    100 %

  (c)   Short Plan Year. Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, the maximum Annual
Deferral Amount shall be limited to the amount of compensation not yet earned by
the Participant as of the date the Participant submits a Plan Agreement and
Election Form to the Committee for acceptance, except to the extent permissible

-11-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
          Master Plan Document
 

      under Code Section 409A and related Treasury guidance or Regulations. For
compensation that is earned based upon a specified performance period, the
Participant’s deferral election will apply to the portion of such compensation
that is equal to (i) the total amount of compensation for the performance
period, multiplied by (ii) a fraction, the numerator of which is the number of
days remaining in the service period after the Participant’s deferral election
is made, and the denominator of which is the total number of days in the
performance period.

3.3   Election to Defer; Effect of Election Form.

           (a) General Timing Rule for Deferral Elections. Except as otherwise
provided in this Section 3.3, in order for a Participant to make a valid
election to defer Base Salary, Bonus, Commissions, Director Fees and/or LTIP
Amounts, the Participant must submit an Election Form on or before the deadline
established by the Committee, which in no event shall be later than the
December 31st preceding the Plan Year in which such compensation will be earned.
              Any deferral election made in accordance with this Section 3.3
shall be irrevocable; provided, however, that if the Committee permits or
requires Participants to make a deferral election by the deadline described
above for an amount that qualifies as Performance-Based Compensation, the
Committee may permit a Participant to subsequently change his or her deferral
election for such compensation by submitting a new Election Form in accordance
with Section 3.3(d) below.         (b)Timing of Deferral Elections for Newly
Eligible Plan Participants. A Director or selected Employee who first becomes
eligible to participate in the Plan on or after the beginning of a Plan Year, as
determined in accordance with Treas. Reg. §1.409A-2(a)(7)(ii) and the “plan
aggregation” rules provided in Treas. Reg. §1.409A-1(c)(2), may be permitted to
make an election to defer the portion of Base Salary, Bonus, Commissions,
Director Fees and/or LTIP Amounts attributable to services to be performed after
such election, provided that the Participant submits an Election Form on or
before the deadline established by the Committee, which in no event shall be
later than 30 days after the Participant first becomes eligible to participate
in the Plan.               If a deferral election made in accordance with this
Section 3.3(b) relates to compensation earned based upon a specified performance
period, the amount eligible for deferral shall be equal to (i) the total amount
of compensation for the performance period, multiplied by (ii) a fraction, the
numerator of which is the number of days remaining in the service period after
the Participant’s deferral election is made, and the denominator of which is the
total number of days in the performance period.              Any deferral
election made in accordance with this Section 3.3(b) shall become irrevocable no
later than the 30th day after the date the Director or selected Employee becomes
eligible to participate in the Plan.

-12-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
          Master Plan Document
 

      (c) Restricted Stock Deferral. For an election to defer Restricted Stock
to be valid, an Election Form must be completed and signed by the Participant
with respect to such Restricted Stock. Such Election Form must be timely
delivered to the Committee and accepted by the Committee no later than (i) the
end of the calendar year preceding the Plan Year during which such Restricted
Stock may be initially granted to the Participant under the terms of the
applicable Noven Pharmaceuticals, Inc. stock incentive plan or director
compensation program, or (ii) such other deadline established by the Committee
in accordance with the requirements of Code Section 409A and related Treasury
guidance or Regulations, including, without limitation, such deadline as may be
applicable under Section 3.3(d) or Section 3.3(e) below.         (d)
Performance-Based Compensation. Subject to the limitations described below, the
Committee may determine that an irrevocable deferral election for an amount that
qualifies as Performance-Based Compensation may be made by submitting an
Election Form on or before the deadline established by the Committee, which in
no event shall be later than 6 months before the end of the performance period.
In order for a Participant to be eligible to make a deferral election for
Performance-Based Compensation in accordance with the deadline established
pursuant to this Section 3.3(d), the Participant must have performed services
continuously from the later of (i) the beginning of the performance period for
such compensation, or (ii) the date upon which the performance criteria for such
compensation are established, through the date upon which the Participant makes
the deferral election for such compensation. In no event shall a deferral
election submitted under this Section 3.3(d) be permitted to apply to any amount
of Performance-Based Compensation that has become readily ascertainable..      
  (e) Compensation Subject to Risk of Forfeiture. With respect to compensation
(i) to which a Participant has a legally binding right to payment in a
subsequent year, and (ii) that is subject to a forfeiture condition requiring
the Participant’s continued services for a period of at least twelve (12) months
from the date the Participant obtains the legally binding right, the Committee
may, in its sole discretion, determine that an irrevocable deferral election for
such compensation may be made by timely delivering an Election Form to the
Committee in accordance with its rules and procedures, no later than the 30th
day after the Participant obtains the legally binding right to the compensation,
provided that the election is made at least twelve (12) months in advance of the
earliest date at which the forfeiture condition could lapse.

3.4   Withholding and Crediting of Annual Deferral Amounts. For each Plan Year,
the Base Salary portion of the Annual Deferral Amount shall be withheld from
each regularly scheduled Base Salary payroll in equal amounts, as adjusted from
time to time for increases and decreases in Base Salary. The Bonus, LTIP Amounts
and/or Director Fees portion of the Annual Deferral Amount shall be withheld at
the time the Bonus, LTIP Amounts or Director Fees are or otherwise would be paid
to the Participant, whether or not this occurs during the Plan Year itself.
Annual Deferral Amounts shall be credited to a Participant’s Deferral Account at
the time such amounts would otherwise have been paid to the Participant.

-13-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
          Master Plan Document
 

3.5   Company Contribution Amount.

  (a)   For each Plan Year, an Employer may be required to credit amounts to a
Participant’s Company Contribution Account in accordance with employment or
other agreements entered into between the Participant and the Employer. Such
amounts shall be credited on the date or dates prescribed by such agreements.  
  (b)   For each Plan Year, an Employer, in its sole discretion, may, but is not
required to, credit any amount it desires to any Participant’s Company
Contribution Account under this Plan, which amount shall be for that Participant
the Company Contribution Amount for that Plan Year. The amount so credited to a
Participant may be smaller or larger than the amount credited to any other
Participant, and the amount credited to any Participant for a Plan Year may be
zero, even though one or more other Participants receive a Company Contribution
Amount for that Plan Year. The Company Contribution Amount described in this
Section 3.5(b), if any, shall be credited on a date or dates to be determined by
the Committee, in its sole discretion.     (c)   If not otherwise specified in
the Participant’s employment or other agreement entered into between the
Participant and the Employer, the amount (or the method or formula for
determining the amount) of a Participant’s Company Contribution Amount shall be
set forth in writing in one or more documents, which shall be deemed to be
incorporated into this Plan in accordance with Section 1.35, no later than the
date on which such Company Contribution Amount is credited to the applicable
Annual Account of the Participant.

3.6   Company Restoration Matching Amount. A Participant’s Company Restoration
Matching Amount for any Plan Year shall be an amount determined by the
Committee, in its sole discretion, to make up for certain limits applicable to
the 401(k) Plan or other qualified plan for such Plan Year, as identified by the
Committee, or for such other purposes as determined by the Committee in its sole
discretion. The amount so credited to a Participant under this Plan for any Plan
Year (i) may be smaller or larger than the amount credited to any other
Participant, and (ii) may differ from the amount credited to such Participant in
the preceding Plan Year. The Participant’s Company Restoration Matching Amount,
if any, shall be credited on a date or dates to be determined by the Committee,
in its sole discretion. The amount (or the method or formula for determining the
amount) of a Participant’s Company Restoration Matching Amount shall be set
forth in writing in one or more documents, which shall be deemed to be
incorporated into this Plan in accordance with this Section 1.35, no later than
the date on which such Company Restoration Matching Amount is credited to the
applicable Annual Account of the Participant   3.7   Restricted Stock Amounts.
Subject to any terms and conditions imposed by the Committee, a Participant may
elect to defer Restricted Stock under the Plan, which amount shall be for that
Participant the Restricted Stock Amount for that Plan Year. The portion of any
Restricted Stock deferred shall, at the time the Restricted Stock would
otherwise vest (and/or all restrictions on such Restricted Stock would have
lapsed) under the terms of the applicable Noven Pharmaceuticals, Inc. stock
incentive plan or director compensation program, but for the election to defer,
be reflected on the books of the Company as an unfunded, unsecured promise to
deliver to the Participant a specific number of actual shares of Stock in the
future.

-14-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
          Master Plan Document
 

3.8   Crediting of Amounts after Benefit Distribution. Notwithstanding any
provision in this Plan to the contrary, should the complete distribution of a
Participant’s vested Account Balance occur prior to the date on which any
portion of (i) the Annual Deferral Amount that a Participant has elected to
defer in accordance with Section 3.3, (ii) the Company Contribution Amount,
(iii) the Company Restoration Matching Amount, or (iv) the Restricted Stock
Amount, would otherwise be credited to the Participant’s Account Balance, such
amounts shall not be credited to the Participant’s Account Balance, but shall be
paid to the Participant in a manner determined by the Committee, in its sole
discretion.

3.9   Vesting.

  (a)   A Participant shall at all times be 100% vested in his or her Deferral
Account and Restricted Stock Account.     (b)   A Participant shall be vested in
his or her Company Contribution Account in accordance with the vesting
schedule(s) set forth in his or her Plan Agreement, employment agreement or any
other agreement entered into between the Participant and his or her Employer. If
not addressed in such agreements, a Participant shall vest in his or her Company
Contribution Account in accordance with a vesting schedule declared by the
Committee in its sole discretion.     (c)   A Participant shall be vested in his
or her Company Restoration Matching Account only to the extent that the
Participant would be vested in such amounts under the provisions of the 401(k)
Plan, as determined by the Committee in its sole discretion.     (d)  
Notwithstanding anything to the contrary contained in this Section 3.9, in the
event of a Change in Control, or upon a Participant’s Retirement, death while
employed by an Employer, or Disability, a Participant’s Company Contribution
Account and Company Restoration Matching Account shall immediately become 100%
vested (if it is not already vested in accordance with the above vesting
schedules).     (e)   Notwithstanding subsection 3.9(d) above, the vesting
schedule for a Participant’s Company Contribution Account and Company
Restoration Matching Account shall not be accelerated upon a Change in Control
to the extent that the Committee determines that such acceleration would cause
the deduction limitations of Section 280G of the Code to become effective. In
the event that all of a Participant’s Company Contribution Account and/or
Company Restoration Matching Account is not vested pursuant to such a
determination, the Participant may request independent verification of the
Committee’s calculations with respect to the application of Section 280G. In
such case, the Committee must provide to the Participant within ninety (90) days
of such a request an opinion from a nationally recognized accounting firm
selected by the Participant (the “Accounting Firm”). The opinion shall state the
Accounting Firm’s opinion that any limitation in the vested percentage hereunder
is necessary to avoid the limits of Section 280G and contain supporting
calculations. The cost of such opinion shall be paid for by the Company.

-15-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
          Master Plan Document
 

  (f)   Section 3.9(e) shall not prevent the acceleration of the vesting
schedule applicable to a Participant’s Company Contribution Account and/or
Company Restoration Matching Account if such Participant is entitled to a
“gross-up” payment, to eliminate the effect of the Code section 4999 excise tax,
pursuant to his or her employment agreement or other agreement entered into
between such Participant and the Employer.

3.10   Crediting/Debiting of Account Balances. In accordance with, and subject
to, the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:

  (a)   Measurement Funds. Subject to the restrictions found in Section 3.10(c)
below, the Participant may elect one or more of the measurement funds selected
by the Committee, in its sole discretion, which are based on certain mutual
funds (the “Measurement Funds”), for the purpose of crediting or debiting
additional amounts to his or her Account Balance. As necessary, the Committee
may, in its sole discretion, discontinue, substitute or add a Measurement Fund.
Each such action will take effect as of the first day of the first calendar
quarter that begins at least thirty (30) days after the day on which the
Committee gives Participants advance written notice of such change.     (b)  
Election of Measurement Funds. Subject to the restrictions found in
Section 3.10(c) below, a Participant in connection with his or her initial
deferral election in accordance with Section 3.3(a) above, shall elect, on the
Election Form, one or more Measurement Fund(s) (as described in Section 3.10(a)
above) to be used as a guide for the Committee to determine the amounts to be
credited or debited to his or her Account Balance. If a Participant does not
elect any of the Measurement Funds described in the previous sentence, the
Participant’s Account Balance shall be credited or debited using the lowest-risk
Measurement Fund, as determined by the Committee, in its sole discretion.
Subject to the restrictions found in Section 3.10(c) below, the Participant may
(but is not required to) elect, by submitting an Election Form to the Committee
that is accepted by the Committee, to add or delete one or more Measurement
Fund(s) to be used to determine the amounts to be credited or debited to his or
her Account Balance, or to change the portion of his or her Account Balance that
is tied to each previously or newly elected Measurement Fund. If an election is
made in accordance with the previous sentence, it shall apply as of the first
business day deemed reasonably practicable by the Committee, in its sole
discretion, and shall continue thereafter for each subsequent day in which the
Participant participates in the Plan, unless changed in accordance with the
previous sentence. Notwithstanding the foregoing, the Committee, in its sole
discretion, may impose limitations on the frequency with which one or more of
the Measurement Funds elected in accordance with this Section may be added or
deleted by such Participant; furthermore, the Committee in its sole discretion,
may impose

-16-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
          Master Plan Document
 

      limitations on the frequency with which the Participant may change the
portion of his or her Account Balance tied to each previously or newly elected
Measurement Fund. In accordance with Section 3.10(f), no amounts from a
Participant’s Account balance are invested in the Measurement Fund selected by a
Participant, but merely used as a guide for the Committee to debit or credit
earnings for each Participant’s Account Balance.

  (c)   Noven Pharmaceuticals, Inc. Stock Unit Fund.

  (i)   A Participant’s Restricted Stock Account will be automatically and
irrevocably allocated to the Noven Pharmaceuticals, Inc. Stock Unit Fund
Measurement Fund. Participants may not select any other Measurement Fund to be
used to determine the amounts to be credited or debited to their Restricted
Stock Account. Furthermore, no other portion of the Participant’s Account
Balance can be either initially allocated or re-allocated to the Noven
Pharmaceuticals, Inc. Stock Unit Fund. Amounts allocated to the Noven
Pharmaceuticals, Inc. Stock Unit Fund shall only be distributable in actual
shares of Stock.     (ii)   Any stock dividends, cash dividends or other
non-cash dividends that would have been payable on the Stock credited to a
Participant’s Account Balance shall be credited to the Participant’s Account
Balance in the form of additional shares of Stock and shall automatically and
irrevocably be deemed to be re-invested in the Noven Pharmaceuticals, Inc. Stock
Unit Fund until such amounts are distributed to the Participant. The number of
shares credited to the Participant for a particular stock dividend shall be
equal to (a) the number of shares of Stock credited to the Participant’s Account
Balance as of the payment date for such dividend in respect of each share of
Stock, multiplied by (b) the number of additional or fractional shares of Stock
actually paid as a dividend in respect of each share of Stock. The number of
shares credited to the Participant for a particular cash dividend or other
non-cash dividend shall be equal to (a) the number of shares of Stock credited
to the Participant’s Account Balance as of the payment date for such dividend in
respect of each share of Stock, multiplied by (b) the fair market value of the
dividend, divided by (c) the “fair market value” of the Stock on the payment
date for such dividend.     (iii)   The number of shares of Stock credited to
the Participant’s Account Balance may be adjusted by the Committee, in its sole
discretion, to prevent dilution or enlargement of Participants’ rights with
respect to the portion of his or her Account Balance allocated to the Noven
Pharmaceuticals, Inc. Stock Unit Fund in the event of any reorganization,
reclassification, stock split, or other unusual corporate transaction or event
which affects the value of the Stock, provided that any such adjustment shall be
made taking into account any crediting of shares of Stock to the Participant
under Section 3.10.     (iv)   For purposes of this Section 3.10(c), the fair
market value of the Stock shall be, in the event the Stock is traded on a
recognized securities exchange or quoted by the National Association of
Securities Dealers Automated Quotations on

-17-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
          Master Plan Document
 

      National Market Issues, an amount equal to the closing price of the Stock
on such exchange or such quotation on the date set for valuation or, if no sales
of Stock were made on said exchange or so quoted on that date, the closing price
of the Stock on the next preceding day on which sales were made on such exchange
or quotations; or, if the Stock is not so traded or quoted, that value
determined, in its sole discretion, by the Committee in compliance with
Section 409A.

  (d)   Proportionate Allocation. In making any election described in Section
3.10(b) above, the Participant shall specify on the Election Form, in increments
of one percent (1%), the percentage of his or her Account Balance or Measurement
Fund, as applicable, to be allocated/reallocated.     (e)   Crediting or
Debiting Method. The performance of each Measurement Fund (either positive or
negative) will be determined on a daily basis based on the manner in which such
Participant’s Account Balance has been hypothetically allocated among the
Measurement Funds by the Participant.     (f)   No Actual Investment.
Notwithstanding any other provision of this Plan that may be interpreted to the
contrary, the Measurement Funds are to be used for measurement purposes only,
and a Participant’s election of any such Measurement Fund, the allocation of his
or her Account Balance thereto, the calculation of additional amounts and the
crediting or debiting of such amounts to a Participant’s Account Balance shall
not be considered or construed in any manner as an actual investment of his or
her Account Balance in any such Measurement Fund. In the event that the Company
or the Trustee (as that term is defined in the Trust), in its own discretion,
decides to invest funds in any or all of the investments on which the
Measurement Funds are based, no Participant shall have any rights in or to such
investments themselves. Without limiting the foregoing, a Participant’s Account
Balance shall at all times be a bookkeeping entry only and shall not represent
any investment made on his or her behalf by the Company or the Trust; the
Participant shall at all times remain an unsecured creditor of the Company.

3.11   FICA and Other Taxes.

  (a)   Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Salary, Bonus and/or LTIP
Amounts that is not being deferred, in a manner determined by the Employer(s),
the Participant’s share of FICA and other employment taxes on such Annual
Deferral Amount. If necessary, the Committee may reduce the Annual Deferral
Amount in order to comply with this Section 3.11.     (b)   Company Restoration
Matching Account and Company Contribution Account. When a Participant becomes
vested in a portion of his or her Company Restoration Matching Account and/or
Company Contribution Account, the Participant’s Employer(s) shall withhold from
that portion of the Participant’s Base Salary, Bonus and/or LTIP Amounts that is
not deferred, in a manner

-18-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
          Master Plan Document
 

      determined by the Employer(s), the Participant’s share of FICA and other
employment taxes on such Company Restoration Matching Amount and/or Company
Contribution Amount. If necessary, the Committee may reduce the vested portion
of the Participant’s Company Restoration Matching Account or Company
Contribution Account, as applicable, in order to comply with this Section 3.11.

  (c)   Restricted Stock Amounts. For each Plan Year in which a Restricted Stock
Amount is being first withheld from an Employee Participant, the Participant’s
Employer(s) shall withhold from that portion of the Participant’s Base Salary,
Bonus, LTIP Amounts and/or Restricted Stock that are not being deferred, in a
manner determined by the Employer(s), the Participant’s share of FICA and other
employment taxes on such Restricted Stock Amount. If necessary, the Committee
may reduce the Restricted Stock Amount in order to comply with this
Section 3.11.     (d)   Distributions. The Participant’s Employer(s), or the
trustee of the Trust, shall withhold from any payments made to a Participant
under this Plan all federal, state and local income, employment and other taxes
required to be withheld by the Employer(s), or the trustee of the Trust, in
connection with such payments, in amounts and in a manner to be determined in
the sole discretion of the Employer(s) and the trustee of the Trust.

ARTICLE 4
Scheduled Distribution; Unforeseeable Emergencies

4.1   Scheduled Distribution. In connection with each election to defer an
Annual Deferral Amount, a Participant may irrevocably elect to receive a
Scheduled Distribution, in the form of a lump sum payment, from the Plan with
respect to all or a portion of the Annual Deferral Amount. The Scheduled
Distribution shall be a lump sum payment in an amount that is equal to the
portion of the Annual Deferral Amount the Participant elected to have
distributed as a Scheduled Distribution, plus amounts credited or debited in the
manner provided in Section 3.10 above on that amount, calculated as of the close
of business on or around the date on which the Scheduled Distribution becomes
payable, as determined by the Committee in its sole discretion. Subject to the
other terms and conditions of this Plan, each Scheduled Distribution elected
shall be paid out during a sixty (60) day period commencing immediately after
the first day of any Plan Year designated by the Participant (the “Scheduled
Distribution Date”). The Plan Year designated by the Participant must be at
least two (2) Plan Years after the end of the Plan Year to which the
Participant’s deferral election described in Section 3.3 relates, unless
otherwise provided on an Election Form approved by the Committee in its sole
discretion. By way of example, if a Scheduled Distribution is elected for Annual
Deferral Amounts that are earned in the Plan Year commencing January 1, 2006,
the earliest Scheduled Distribution Date that may be designated by a Participant
would be January 1, 2009, and the Scheduled Distribution would become payable
during the sixty (60) day period commencing immediately after such Scheduled
Distribution Date.

-19-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
          Master Plan Document
 

4.2   Postponing Scheduled Distributions. A Participant may elect to postpone a
Scheduled Distribution described in Section 4.1 above, and have such amount paid
out during a sixty (60) day period commencing immediately after an allowable
alternative distribution date designated by the Participant in accordance with
this Section 4.2. In order to make this election, the Participant must submit a
new Scheduled Distribution Election Form to the Committee in accordance with the
following criteria:

  (a)   Such Scheduled Distribution Election Form must be submitted to and
accepted by the Committee in its sole discretion at least twelve (12) months
prior to the Participant’s previously designated Scheduled Distribution Date;  
  (b)   The new Scheduled Distribution Date selected by the Participant must be
the first day of a Plan Year, and must be at least five years after the
previously designated Scheduled Distribution Date; and     (c)   The election of
the new Scheduled Distribution Date shall have no effect until at least twelve
(12) months after the date on which the election is made.

               For purposes of applying the provisions of this Section 4.2, a
Participant’s election to postpone a Scheduled Distribution shall not be
considered to be made until the date on which the election becomes irrevocable.
Such an election shall become irrevocable no later than the date that is
12 months prior to the Participant’s previously designated Benefit Distribution
Date for such Scheduled Distribution.

4.3   Other Benefits Take Precedence Over Scheduled Distributions. Should a
Benefit Distribution Date occur that triggers a benefit under Articles 5, 6, 7,
8, or 9, any Annual Deferral Amount that is subject to a Scheduled Distribution
election under Section 4.1 shall not be paid in accordance with Section 4.1, but
shall be paid in accordance with the other applicable Article. Notwithstanding
the foregoing, the Committee shall interpret this Section 4.3 in a manner that
is consistent with Code Section 409A and other applicable tax law, including but
not limited to Treasury guidance and Regulations issued after the effective date
of this Plan.   4.4   Unforeseeable Emergencies.

  (a)   If the Participant experiences an Unforeseeable Emergency, the
Participant may petition the Committee to receive a partial or full payout from
the Plan, subject to the provisions set forth below.     (b)   The payout, if
any, from the Plan shall not exceed the lesser of (i) the Participant’s vested
Account Balance, excluding the portion of the Account Balance attributable to
the Restricted Stock Account, calculated as of the close of business on or
around the date on which the amount becomes payable, as determined by the
Committee in its sole discretion, or (ii) the amount necessary to satisfy the
Unforeseeable Emergency, plus amounts necessary to pay Federal, state, or local
income taxes or penalties reasonably anticipated as a result of the
distribution. Notwithstanding the foregoing, a Participant may not receive a
payout from the Plan

-20-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
          Master Plan Document
 

      to the extent that the Unforeseeable Emergency is or may be relieved
(A) through reimbursement or compensation by insurance or otherwise, (B) by
liquidation of the Participant’s assets, to the extent the liquidation of such
assets would not itself cause severe financial hardship or (C) by cessation of
deferrals under this Plan.     (c)   If the Committee, in its sole discretion,
approves a Participant’s petition for payout from the Plan, the Participant
shall receive a payout from the Plan within sixty (60) days of the date of such
approval, and the Participant’s deferrals under the Plan shall be terminated as
of the date of such approval.     (d)   In addition, a Participant’s deferral
elections under this Plan shall be terminated to the extent the Committee
determines, in its sole discretion, that termination of such Participant’s
deferral elections is required pursuant to Treas. Reg. §1.401(k)-1(d)(3) for the
Participant to obtain a hardship distribution from an Employer’s 401(k) Plan. If
the Committee determines, in its sole discretion, that a termination of the
Participant’s deferrals is required in accordance with the preceding sentence,
the Participant’s deferrals shall be terminated as soon as administratively
practicable following the date on which such determination is made.     (e)  
Notwithstanding the foregoing, the Committee shall interpret all provisions
relating to a payout and/or termination of deferrals under this Section 4.4 in a
manner that is consistent with Code Section 409A and related Treasury guidance
and Regulations.

ARTICLE 5
Change in Control Benefit

5.1   Change in Control Benefit. A Participant, in connection with his or her
commencement of participation in the Plan, shall irrevocably elect on an
Election Form whether to (i) receive a Change in Control Benefit upon the
occurrence of a Change in Control, which shall be equal to the Participant’s
vested Account Balance, calculated as of the close of business on or around the
Participant’s Benefit Distribution Date, as determined by the Committee in its
sole discretion, or (ii) to have his or her Account Balance remain in the Plan
upon the occurrence of a Change in Control and to have his or her Account
Balance remain subject to the terms and conditions of the Plan. If a Participant
does not make any election with respect to the payment of the Change in Control
Benefit, then such Participant’s Account Balance shall remain in the Plan upon a
Change in Control and shall be subject to the terms and conditions of the Plan.
  5.2   Payment of Change in Control Benefit. The Change in Control Benefit, if
any, shall be paid to the Participant in a lump sum no later than sixty
(60) days after the Participant’s Benefit Distribution Date. Notwithstanding the
foregoing, the Committee shall interpret all provisions in this Plan relating to
a Change in Control Benefit in a manner that is consistent with Code
Section 409A and related Treasury guidance and Regulations.

-21-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
          Master Plan Document
 
ARTICLE 6
Retirement Benefit

6.1   Retirement Benefit. If a Participant experiences a Separation from Service
that qualifies as a Retirement, the Participant shall be eligible to receive his
or her vested Account Balance in either a lump sum or annual installment
payments, as elected by the Participant in accordance with Section 6.2(a) (the
“Retirement Benefit”). A Participant’s Retirement Benefit shall be calculated as
of the close of business on or around the applicable Benefit Distribution Date
for such benefit, which shall be (i) the first day after the end of the 6-month
period immediately following the date on which the Participant experiences such
Separation from Service if the Participant is a Key Employee, and (ii) for all
other Participants, the date on which the Participant experiences a Separation
from Service; provided, however, if a Participant changes the form of
distribution for the Retirement Benefit in accordance with Section 6.2(b), the
Benefit Distribution Date for the Retirement Benefit shall be determined in
accordance with Section 6.2(b).   6.2   Payment of Retirement Benefit.

  (a)   A Participant, in connection with his or her commencement of
participation in the Plan, shall elect on an Election Form to receive the
Retirement Benefit in a lump sum or pursuant to an Annual Installment Method of
up to ten (10) years. If a Participant does not make any election with respect
to the payment of the Retirement Benefit, then such Participant shall be deemed
to have elected to receive the Retirement Benefit in a lump sum.     (b)   A
Participant may change the form of payment of the Retirement Benefit by
submitting an Election Form to the Committee in accordance with the following
criteria:

  (i)   The election to modify the Retirement Benefit shall have no effect until
at least twelve (12) months after the date on which the election is made; and  
  (ii)   The first Retirement Benefit payment shall be delayed at least five
(5) years from the Participant’s originally scheduled Benefit Distribution Date
described in Section 1.7(a).

     For purposes of applying the requirements above, the right to receive the
Retirement Benefit in installment payments shall be treated as the entitlement
to a single payment. The Committee shall interpret all provisions relating to
changing the Retirement Benefit election under this Section 6.2 in a manner that
is consistent with Code Section 409A and related Treasury guidance or
Regulations.
     The Election Form most recently accepted by the Committee that has become
effective shall govern the payout of the Retirement Benefit.

-22-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
          Master Plan Document
 

  (c)   The lump sum payment shall be made, or installment payments shall
commence, no later than sixty (60) days after the Participant’s Benefit
Distribution Date. Remaining installments, if any, shall be paid no later than
sixty (60) days after each anniversary of the Participant’s Benefit Distribution
Date.

ARTICLE 7
Termination Benefit

7.1   Termination Benefit. If a Participant experiences a Separation from
Service that does not qualify as a Retirement, the Participant shall receive his
or her vested Account Balance in either a lump sum or annual installment
payments, as elected by the Participant in accordance with Section 7.2 (the
“Termination Benefit”). A Participant’s Termination Benefit shall be calculated
as of the close of business on or around the Benefit Distribution Date for such
benefit, which shall be (i) the first day after the end of the 6-month period
immediately following the date on which the Participant experiences such
Separation from Service if the Participant is a Key Employee, and (ii) for all
other Participants, the date on which the Participant experiences a Separation
from Service.   7.2   Payment of Termination Benefit.

  (a)   A Participant, in connection with his or her commencement of
participation in the Plan, shall elect on an Election Form to receive the
Termination Benefit in a lump sum or pursuant to an Annual Installment Method of
up to three (3) years. If a Participant does not make any election with respect
to the payment of the Termination Benefit, then such Participant shall be deemed
to have elected to receive the Termination Benefit in a lump sum.     (b)   A
Participant may change the form of payment of the Termination Benefit by
submitting an Election Form to the Committee in accordance with the following
criteria:

  (i)   The election to modify the Termination Benefit shall have no effect
until at least twelve (12) months after the date on which the election is made;
and     (ii)   The first Termination Benefit payment is delayed at least five
(5) years from the Participant’s originally scheduled Benefit Distribution Date
described in Section 1.7(b) .

     For purposes of applying the requirements above, the right to receive the
Termination Benefit in installment payments shall be treated as the entitlement
to a single payment. The Committee shall interpret all provisions relating to
changing the Termination Benefit election under this Section 7.2 in a manner
that is consistent with Code Section 409A and related Treasury guidance or
Regulations.
     The Election Form most recently accepted by the Committee that has become
effective shall govern the payout of the Termination Benefit.

-23-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
          Master Plan Document
 

  (c)   Notwithstanding the foregoing, in the event a Participant’s vested
Account Balance at the time of his or her Benefit Distribution Date is less than
$100,000, the Participant’s entire vested Account Balance shall be paid to the
Participant in a lump sum.     (d)   The lump sum payment shall be made, or
installment payments shall commence, no later than sixty (60) days after the
Participant’s Benefit Distribution Date. Remaining installments, if any, shall
be paid no later than sixty (60) days after each anniversary of the
Participant’s Benefit Distribution Date.

ARTICLE 8
Disability Benefit

8.1   Disability Benefit. Upon a Participant’s Disability, the Participant shall
receive a Disability Benefit, which shall be equal to the Participant’s vested
Account Balance, calculated as of the close of business on or around the
Participant’s Benefit Distribution Date, as selected by the Committee in its
sole discretion.   8.2   Payment of Disability Benefit. The Disability Benefit
shall be paid to the Participant in a lump sum payment no later than sixty
(60) days after the Participant’s Benefit Distribution Date.

ARTICLE 9
Death Benefit

9.1   Death Benefit. The Participant’s Beneficiary(ies) shall receive a Death
Benefit upon the Participant’s death which will be equal to the Participant’s
vested Account Balance, calculated as of the close of business on or around the
Participant’s Benefit Distribution Date, as selected by the Committee in its
sole discretion.   9.2   Payment of Death Benefit. The Death Benefit shall be
paid to the Participant’s Beneficiary(ies) in a lump sum payment no later than
sixty (60) days after the Participant’s Benefit Distribution Date.

ARTICLE 10
Beneficiary Designation

10.1   Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

-24-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
          Master Plan Document
 

10.2   Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Committee or its designated agent. A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee’s rules and procedures, as in effect from time to time. If the
Participant names someone other than his or her spouse as a Beneficiary, the
Committee may, in its sole discretion, determine that spousal consent is
required to be provided in a form designated by the Committee, executed by such
Participant’s spouse and returned to the Committee. Upon the acceptance by the
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled. The Committee shall be entitled to rely on
the last Beneficiary Designation Form filed by the Participant and accepted by
the Committee prior to his or her death.   10.3   Acknowledgment. No designation
or change in designation of a Beneficiary shall be effective until received and
acknowledged in writing by the Committee or its designated agent.   10.4   No
Beneficiary Designation. If a Participant fails to designate a Beneficiary as
provided in Sections 10.1, 10.2 and 10.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.   10.5   Doubt as to Beneficiary. If the Committee has any
doubt as to the proper Beneficiary to receive payments pursuant to this Plan,
the Committee shall have the right, exercisable in its discretion, to cause the
Participant’s Employer to withhold such payments until this matter is resolved
to the Committee’s satisfaction.   10.6   Discharge of Obligations. The payment
of benefits under the Plan to a Beneficiary shall fully and completely discharge
all Employers and the Committee from all further obligations under this Plan
with respect to the Participant, and that Participant’s Plan Agreement shall
terminate upon such full payment of benefits.

-25-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
          Master Plan Document
 
ARTICLE 11
Leave of Absence

11.1   Paid Leave of Absence. If a Participant is authorized by the
Participant’s Employer to take a paid leave of absence from the employment of
the Employer, and such leave of absence does not constitute a separation from
service, as determined by the Committee in accordance with Code Section 409A and
related Treasury guidance and Regulations, (i) the Participant shall continue to
be considered eligible for the benefits provided in Articles 4, 5, 6, 7, 8, or 9
in accordance with the provisions of those Articles, and (ii) the Annual
Deferral Amount shall continue to be withheld during such paid leave of absence
in accordance with Section 3.3.   11.2   Unpaid Leave of Absence. If a
Participant is authorized by the Participant’s Employer to take an unpaid leave
of absence from the employment of the Employer for any reason, and such leave of
absence does not constitute a separation from service, as determined by the
Committee in accordance with Code Section 409A and related Treasury guidance and
Regulations, such Participant shall continue to be eligible for the benefits
provided in Articles 4, 5, 6, 7, 8, or 9 in accordance with the provisions of
those Articles. However, the Participant shall be excused from fulfilling his or
her Annual Deferral Amount commitment that would otherwise have been withheld
during the remainder of the Plan Year in which the unpaid leave of absence is
taken. During the unpaid leave of absence, the Participant shall not be allowed
to make any additional deferral elections. However, if the Participant returns
to employment, the Participant may elect to defer an Annual Deferral Amount for
the Plan Year following his or her return to employment and for every Plan Year
thereafter while a Participant in the Plan, provided such deferral elections are
otherwise allowed and an Election Form is delivered to and accepted by the
Committee for each such election in accordance with Section 3.3 above.   11.3  
Leaves Resulting in Separation from Service. In the event that a Participant’s
leave of absence from his or her Employer constitutes a separation from service,
as determined by the Committee in accordance with Code Section 409A and related
Treasury guidance and Regulations, the Participant’s vested Account Balance
shall be distributed to the Participant in accordance with Article 6 or 7 of
this Plan, as applicable.

ARTICLE 12
Termination of Plan, Amendment or Modification

12.1   Termination of Plan. Although each Employer anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
any Employer will continue the Plan or will not terminate the Plan at any time
in the future. Accordingly, each Employer reserves the right to terminate the
Plan with respect to all of its Participants. In the event of a Plan termination
no new deferral elections shall be permitted for the affected Participants and
such Participants shall no longer be eligible to receive new company
contributions. However, after the Plan termination the Account Balances of such
Participants shall continue to be credited with Annual Deferral Amounts
attributable to a deferral election that was in effect prior to the Plan
termination to the extent deemed necessary to comply

-26-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
          Master Plan Document
 



    with Code Section 409A and related Treasury Regulations, and additional
amounts shall continue to credited or debited to such Participants’ Account
Balances pursuant to Section 3.10. The Measurement Funds available to
Participants following the termination of the Plan shall be comparable in number
and type to those Measurement Funds available to Participants in the Plan Year
preceding the Plan Year in which the Plan termination is effective. In addition,
following a Plan termination, Participant Account Balances shall remain in the
Plan and shall not be distributed until such amounts become eligible for
distribution in accordance with the other applicable provisions of the Plan.
Notwithstanding the preceding sentence, to the extent permitted by Treas. Reg.
§1.409A-3(j)(4)(ix), the Employer may provide that upon termination of the Plan,
all Account Balances of the Participants shall be distributed, subject to and in
accordance with any rules established by such Employer deemed necessary to
comply with the applicable requirements and limitations of Treas. Reg.
§1.409A-3(j)(4)(ix).

12.2   Amendment.

  (a)   Any Employer may, at any time, amend or modify the Plan in whole or in
part with respect to that Employer. Notwithstanding the foregoing, (i) no
amendment or modification shall be effective to decrease the value of a
Participant’s vested Account Balance in existence at the time the amendment or
modification is made, and (ii) no amendment or modification of this Section 12.2
or Section 13.2 of the Plan shall be effective.     (b)   Notwithstanding any
provision of the Plan to the contrary, in the event that the Company determines
that any provision of the Plan may cause amounts deferred under the Plan to
become immediately taxable to any Participant under Code Section 409A, and
related Treasury guidance or Regulations, the Company may (i) adopt such
amendments to the Plan and appropriate policies and procedures, including
amendments and policies with retroactive effect, that the Company determines
necessary or appropriate to preserve the intended tax treatment of the Plan
benefits provided by the Plan and/or (ii) take such other actions as the Company
determines necessary or appropriate to comply with the requirements of Code
Section 409A, and related Treasury guidance or Regulations.

12.3   Plan Agreement. Despite the provisions of Sections 12.1 and 12.2 above,
if a Participant’s Plan Agreement contains benefits or limitations that are not
in this Plan document, the Employer may only amend or terminate such provisions
with the written consent of the Participant.   12.4   Effect of Payment. The
full payment of the Participant’s vested Account Balance under Articles 4, 5, 6,
7, 8, or 9 of the Plan shall completely discharge all obligations to a
Participant and his or her designated Beneficiaries under this Plan, and the
Participant’s Plan Agreement shall terminate.

-27-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
          Master Plan Document

 
ARTICLE 13
Administration

13.1   Committee Duties. Except as otherwise provided in this Article 13, this
Plan shall be administered by a Committee, which shall consist of the Employee
Benefits Committee of the Company, as designated by the Compensation Committee
of the Board, or such other committee as the Board shall appoint. Members of the
Committee may be Participants under this Plan. The Committee shall also have the
discretion and authority to (i) make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of this Plan, and (ii)
decide or resolve any and all questions, including benefit entitlement
determinations and interpretations of this Plan, as may arise in connection with
the Plan. Any individual serving on the Committee who is a Participant shall not
vote or act on any matter relating solely to himself or herself. When making a
determination or calculation, the Committee shall be entitled to rely on
information furnished by a Participant or the Company.   13.2   Administration
Upon Change In Control. Within one hundred and twenty (120) days following a
Change in Control, the individuals who comprised the Committee immediately prior
to the Change in Control (whether or not such individuals are members of the
Committee following the Change in Control) may, by written consent of the
majority of such individuals, appoint an independent third party administrator
(the “Administrator”) to perform any or all of the Committee’s duties described
in Section 13.1 above, including without limitation, the power to determine any
questions arising in connection with the administration or interpretation of the
Plan, and the power to make benefit entitlement determinations. Upon and after
the effective date of such appointment, (i) the Company must pay all reasonable
administrative expenses and fees of the Administrator, and (ii) the
Administrator may only be terminated with the written consent of the majority of
Participants with an Account Balance in the Plan as of the date of such proposed
termination.   13.3   Agents. In the administration of this Plan, the Committee
or the Administrator, as applicable, may, from time to time, employ agents and
delegate to them such administrative duties as it sees fit (including acting
through a duly appointed representative) and may from time to time consult with
counsel.   13.4   Binding Effect of Decisions. The decision or action of the
Committee or Administrator, as applicable, with respect to any question arising
out of or in connection with the administration, interpretation and application
of the Plan and the rules and regulations promulgated hereunder shall be final
and conclusive and binding upon all persons having any interest in the Plan.  
13.5   Indemnity of Committee. All Employers shall indemnify and hold harmless
the members of the Committee, any Employee to whom the duties of the Committee
may be delegated, and the Administrator against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Plan, except in the case of willful misconduct by the Committee,
any of its members, any such Employee or the Administrator.

-28-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
          Master Plan Document

 

13.6   Employer Information. To enable the Committee and/or Administrator to
perform its functions, the Company and each Employer shall supply full and
timely information to the Committee and/or Administrator, as the case may be, on
all matters relating to the Plan, the Trust, the Participants and their
Beneficiaries, the Account Balances of the Participants, the compensation of its
Participants, the date and circumstances of the Retirement, Disability, death or
Termination of Employment of its Participants, and such other pertinent
information as the Committee or Administrator may reasonably require.

ARTICLE 14
Other Benefits and Agreements

14.1   Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

ARTICLE 15
Claims Procedures

15.1   Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within sixty (60) days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.   15.2   Notification
of Decision. The Committee shall consider a Claimant’s claim within a reasonable
time, but no later than ninety (90) days after receiving the claim. If the
Committee determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial ninety (90) day period. In no
event shall such extension exceed a period of ninety (90) days from the end of
the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the benefit determination. The Committee shall notify the
Claimant in writing:

  (a)   that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or     (b)   that the Committee has reached a
conclusion contrary, in whole or in part, to the Claimant’s requested
determination, and such notice must set forth in a manner calculated to be
understood by the Claimant:

-29-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
          Master Plan Document

 

  (i)   the specific reason(s) for the denial of the claim, or any part of it;  
  (ii)   specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;     (iii)   a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary;     (iv)   an explanation of
the claim review procedure set forth in Section 15.3 below; and     (v)   a
statement of the Claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.

15.3   Review of a Denied Claim. On or before sixty (60) days after receiving a
notice from the Committee that a claim has been denied, in whole or in part, a
Claimant (or the Claimant’s duly authorized representative) may file with the
Committee a written request for a review of the denial of the claim. The
Claimant (or the Claimant’s duly authorized representative):

  (a)   may, upon request and free of charge, have reasonable access to, and
copies of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claim for benefits;     (b)   may submit
written comments or other documents; and/or     (c)   may request a hearing,
which the Committee, in its sole discretion, may grant.

15.4   Decision on Review. The Committee shall render its decision on review
promptly, and no later than sixty (60) days after the Committee receives the
Claimant’s written request for a review of the denial of the claim. If the
Committee determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial sixty (60) day period. In no
event shall such extension exceed a period of sixty (60) days from the end of
the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the benefit determination. In rendering its decision, the
Committee shall take into account all comments, documents, records and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination. The decision must be written in a manner calculated to be
understood by the Claimant, and it must contain:

  (a)   specific reasons for the decision;     (b)   specific reference(s) to
the pertinent Plan provisions upon which the decision was based;

-30-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
          Master Plan Document

 

  (c)   a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and     (d)   a statement of the Claimant’s right
to bring a civil action under ERISA Section 502(a).

15.5   Legal Action. A Claimant’s compliance with the foregoing provisions of
this Article 15 is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claim for benefits under this Plan.

ARTICLE 16
Trust

16.1   Establishment of the Trust. In order to provide assets from which to
fulfill its obligations to the Participants and their beneficiaries under the
Plan, the Company may establish a trust by a trust agreement with a third party,
the trustee, to which each Employer may, in its discretion, contribute cash or
other property, including securities issued by the Company, to provide for the
benefit payments under the Plan, (the “Trust”).   16.2   Interrelationship of
the Plan and the Trust. The provisions of the Plan and the Plan Agreement shall
govern the rights of a Participant to receive distributions pursuant to the
Plan. The provisions of the Trust shall govern the rights of the Employers,
Participants and the creditors of the Employers to the assets transferred to the
Trust. Each Employer shall at all times remain liable to carry out its
obligations under the Plan.   16.3   Distributions From the Trust. Each
Employer’s obligations under the Plan may be satisfied with Trust assets
distributed pursuant to the terms of the Trust, and any such distribution shall
reduce the Employer’s obligations under this Plan.

ARTICLE 17
Miscellaneous

17.1   Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted (i) in a manner consistent with that
intent, and (ii) in accordance with Code Section 409A and related Treasury
guidance and Regulations.   17.2   Unsecured General Creditor. Participants and
their Beneficiaries, heirs, successors and assigns shall have no legal or
equitable rights, interests or claims in any property or assets of an Employer.
For purposes of the payment of benefits under this Plan, any and all of an
Employer’s assets shall be, and remain, the general, unpledged unrestricted
assets of the Employer. An Employer’s obligation under the Plan shall be merely
that of an unfunded and unsecured promise to pay money in the future.

-31-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
          Master Plan Document

 

  17.3   Employer’s Liability. An Employer’s liability for the payment of
benefits shall be defined only by the Plan and the Plan Agreement, as entered
into between the Employer and a Participant. An Employer shall have no
obligation to a Participant under the Plan except as expressly provided in the
Plan and his or her Plan Agreement.   17.4   Nonassignability. Neither a
Participant nor any other person shall have any right to commute, sell, assign,
transfer, pledge, anticipate, mortgage or otherwise encumber, transfer,
hypothecate, alienate or convey in advance of actual receipt, the amounts, if
any, payable hereunder, or any part thereof, which are, and all rights to which
are expressly declared to be, unassignable and non-transferable. No part of the
amounts payable shall, prior to actual payment, be subject to seizure,
attachment, garnishment or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, be transferable by operation of law in the event of a Participant’s or
any other person’s bankruptcy or insolvency or be transferable to a spouse as a
result of a property settlement or otherwise.   17.5   Not a Contract of
Employment. The terms and conditions of this Plan shall not be deemed to
constitute a contract of employment between any Employer and the Participant.
Such employment is hereby acknowledged to be an “at will” employment
relationship that can be terminated at any time for any reason, or no reason,
with or without cause, and with or without notice, unless expressly provided in
a written employment agreement. Nothing in this Plan shall be deemed to give a
Participant the right to be retained in the service of any Employer, either as
an Employee or a Director, or to interfere with the right of any Employer to
discipline or discharge the Participant at any time.   17.6   Furnishing
Information. A Participant or his or her Beneficiary will cooperate with the
Committee by furnishing any and all information requested by the Committee and
take such other actions as may be requested in order to facilitate the
administration of the Plan and the payments of benefits hereunder, including but
not limited to taking such physical examinations as the Committee may deem
necessary.   17.7   Terms. Whenever any words are used herein in the masculine,
they shall be construed as though they were in the feminine in all cases where
they would so apply; and whenever any words are used herein in the singular or
in the plural, they shall be construed as though they were used in the plural or
the singular, as the case may be, in all cases where they would so apply.   17.8
  Captions. The captions of the articles, sections and paragraphs of this Plan
are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.   17.9   Governing Law. Subject to ERISA,
the provisions of this Plan shall be construed and interpreted according to the
internal laws of the State of Florida without regard to its conflicts of laws
principles.

-32-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
          Master Plan Document

 

17.10   Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

Noven Pharmaceuticals, Inc.
Attn: Vice President, Human Resources
11960 SW 144th Street
Miami, Florida 33186

    Such notice shall be deemed given as of the date of delivery or, if delivery
is made by mail, as of the date shown on the postmark on the receipt for
registration or certification.       Any notice or filing required or permitted
to be given to a Participant under this Plan shall be sufficient if in writing
and hand-delivered, or sent by mail, to the last known address of the
Participant.   17.11   Successors. The provisions of this Plan shall bind and
inure to the benefit of the Participant’s Employer and its successors and
assigns and the Participant and the Participant’s designated Beneficiaries.  
17.12   Spouse’s Interest. The interest in the benefits hereunder of a spouse of
a Participant who has predeceased the Participant shall automatically pass to
the Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.   17.13   Validity. In case any
provision of this Plan shall be illegal or invalid for any reason, said
illegality or invalidity shall not affect the remaining parts hereof, but this
Plan shall be construed and enforced as if such illegal or invalid provision had
never been inserted herein.   17.14   Incompetent. If the Committee determines
in its discretion that a benefit under this Plan is to be paid to a minor, a
person declared incompetent or to a person incapable of handling the disposition
of that person’s property, the Committee may direct payment of such benefit to
the guardian, legal representative or person having the care and custody of such
minor, incompetent or incapable person. The Committee may require proof of
minority, incompetence, incapacity or guardianship, as it may deem appropriate
prior to distribution of the benefit. Any payment of a benefit shall be a
payment for the account of the Participant and the Participant’s Beneficiary, as
the case may be, and shall be a complete discharge of any liability under the
Plan for such payment amount.   17.15   Domestic Relations Orders. If necessary
to comply with a domestic relations order, as defined in Code
Section 414(p)(1)(B), pursuant to which a court has determined that a spouse or
former spouse of a Participant has an interest in the Participant’s benefits
under the Plan, the Committee shall have the right to immediately distribute the
spouse’s or former spouse’s interest in the Participant’s benefits under the
Plan to such spouse or former spouse.

-33-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
          Master Plan Document

 

17.16   Distribution in the Event of Income Inclusion Under Code Section 409A.
If any portion of a Participant’s Account Balance under this Plan is required to
be included in income by the Participant prior to receipt due to a failure of
this Plan to comply with the requirements of Code Section 409A and related
Treasury Regulations, the Committee may determine that such Participant shall
receive a distribution from the Plan in an amount equal to the lesser of (i) the
portion of his or her Account Balance required to be included in income as a
result of the failure of the Plan to comply with the requirements of Code
Section 409A and related Treasury Regulations, or (ii) the unpaid vested Account
Balance.   17.17   Deduction Limitation on Benefit Payments. If an Employer
reasonably anticipates that the Employer’s deduction with respect to any
distribution from this Plan would be limited or eliminated by application of
Code Section 162(m), then to the extent permitted by Treas. Reg.
§1.409A-2(b)(7)(i), payment shall be delayed as deemed necessary to ensure that
the entire amount of any distribution from this Plan is deductible. Any amounts
for which distribution is delayed pursuant to this Section shall continue to be
credited/debited with additional amounts in accordance with Section 3.10. The
delayed amounts (and any amounts credited thereon) shall be distributed to the
Participant (or his or her Beneficiary in the event of the Participant’s death)
at the earliest date the Employer reasonably anticipates that the deduction of
the payment of the amount will not be limited or eliminated by application of
Code Section 162(m). In the event that such date is determined to be after a
Participant’s Separation from Service and the Participant to whom the payment
relates is determined to be a Specified Employee, then to the extent deemed
necessary to comply with Treas. Reg. §1.409A-3(i)(2), the delayed payment shall
not made before the end of the six-month period following such Participant’s
Separation from Service.   17.18   Insurance. The Employers, on their own behalf
or on behalf of the trustee of the Trust, and, in their sole discretion, may
apply for and procure insurance on the life of the Participant, in such amounts
and in such forms as the Trust may choose. The Employers or the trustee of the
Trust, as the case may be, shall be the sole owner and beneficiary of any such
insurance. The Participant shall have no interest whatsoever in any such policy
or policies, and at the request of the Employers shall submit to medical
examinations and supply such information and execute such documents as may be
required by the insurance company or companies to whom the Employers have
applied for insurance.

-34-



--------------------------------------------------------------------------------



 



Noven Pharmaceuticals, Inc.
Nonqualified Deferred Compensation Plan
          Master Plan Document

 
     IN WITNESS WHEREOF, the Company has amended and restated this Plan document
as of November 18, 2008.

            “Company”
Noven Pharmaceuticals, Inc.,
a Delaware corporation
      By:   /s/ Jeff Mihm         Title:   Vice President and General Counsel   
 

-35-